—Order, Supreme *296Court, New York County (Renee White, J.), entered June 30, 1993, which granted defendant’s motion to suppress physical evidence and statements, unanimously affirmed.
We agree with the suppression court that the radio report of a man carrying a gun did not justify the arresting officer’s gunpoint approach and frisk of defendant, who, while matching the description in the radio report, showed no pocket bulge and displayed no furtive gestures or other suspicious behavior that might have substantiated the unidentified informant’s tip (see, People v Patterson, 165 AD2d 673, lv denied 76 NY2d 989; People v Francis, 108 AD2d 322; compare, People v Cartagena, 189 AD2d 67, lv denied 81 NY2d 1012). Concur— Asch, J. P., Rubin, Nardelli and Tom, JJ.